PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAMSUNG ELECTRONICS CO, LTD.
Application No. 16/914,391
Filed: 28 Jun 2020
For: LOW-NOISE AMPLIFIER SUPPORTING BEAM-FORMING FUNCTION AND RECEIVER INCLUDING THE SAME
: NOTICE OF SUA SPONTE
: WITHDRAWAL OF THE
: HOLDING OF ABANDONMENT
:	
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed June 22, 2022

The Notice of Abandonment mailed June 22, 2022 errantly states that the application is abandoned for failure to timely submit a proper reply to the non-final Office action mailed September 8, 2021. The record reflects that a reply to the non-final Office action was timely filed October 8, 2021. 

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 2843 for consideration of the reply filed October 8, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions